ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
LThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent exceeded the scope of the representation of his client, neglected a legal matter, and failed to communicate with his client. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that John J. Finckbeiner, Jr., Louisiana Bar Roll number 18211, be publicly reprimanded.
IT IS ORDERED that the Petition for Consent Discipline be accepted and that John J. Finckbeiner, Jr., Louisiana Bar Roll number 18211, be publicly reprimanded.

 Chief Justice Kimball not participating in the opinion.